DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is unclear with regard to the FO modules arrangement in the first forward osmosis element bank, e.g. series or parallel; the same applies to the second FO bank.  The claim is also unclear as to where or what side in the first bank is the draw solution directed to, with respect to the membrane in the FO modules.  The claim is incomplete with regards to whether the first FO bank or the second FO bank has a larger number of modules with respect to the feed.
Claim 3 is incomplete with regards to the number of outlets in the by-pass tank, e.g. it should have one in communication with a manifold) connecting draw solution to the first FO bank, and a second one connected to the separation system.
In claim 5, the term “a number greater than” in line 3, should be “a number of elements greater than”.

Claim 9 is unclear as to whether the fee removed from the first bank of elements is commonly connected in a manifold (or draw transfer), to respective elements in the second bank of FO elements.
Claim 12 lacks the connection between the first banks of forward osmosis membrane sand a second bank of secondary FO elements, and is therefore incomplete.
Claim 14 is incomplete with regards to where is the second portion of the draw solution diverted to.  Additional claims are rejected as depending directly or independently from claims 1 or 12.
Allowable Subject Matter
Claims 16-20 are allowed.
Reasons for allowance: this allowance is based on the disclosed benefits provided by the bypass-tank and pump, e.g. increasing recovery by increasing the pressure of the draw solution from the second bank to the first bank, as disclosed in the specification, which suggestion or advantage is not disclosed or suggested in the prior art of record.
Claims 1-11, 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779